[Cite as Simon v. Aulino, 2020-Ohio-6962.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      ADAMS COUNTY

Cathy Lynn Simon,                               :    Case No. 18CA1076

        Plaintiff-Appellee/                     :
        Cross-Appellant,
                                                :
        v.                                           DECISION AND
                                                :    JUDGMENT ENTRY
Paula Lee Aulino,
                                                :
        Defendant-Appellant/
        Cross-Appellee.                         :    RELEASED 12/23/2020


                                             APPEARANCES:

Patrick Kasson, Reminger Co., L.P.A., Columbus, Ohio for Defendant-Appellant/Cross-
Appellee.

Brian S. Sullivan, Sarah B. Cameron, Dinsmore & Shohl, LLP, Cincinnati, Ohio and
John B. Caldwell, Young & Caldwell, LLC, West Union, Ohio for Plaintiff-
Appellee/Cross-Appellant.

Hess, J.
        {¶1}    This case involves an intense dispute between two sisters, Cathy Simon

and Paula Aulino, over the inheritance left by their father Wayne Chamblin. Cathy Simon

learned that their father effectively disinherited her and sued her sister Paula Aulino,

believing that Paula wrongfully caused their father to disinherit her. The jury agreed that

Paula Aulino acted wrongfully and awarded damages to Cathy Simon. Paula Aulino

appeals claiming she did nothing wrong and Cathy Simon cross-appeals claiming she is

entitled to even greater monetary damages than the jury awarded.

        {¶2}    Defendant-Appellant/Cross-Appellee Paula Lee Aulino appeals the trial

court’s denial of her motions for a directed verdict and judgment notwithstanding the
Adams App. No. 18CA1076                                                                   2


verdict following a jury trial in which Paula Aulino was found liable for tortiously interfering

with the inheritance of her sister Cathy Simon, breaching her fiduciary duties to her sister

and liability to her under promissory estoppel. Aulino also appeals the jury verdict

contending it should be overturned because of opposing counsel’s misconduct at trial.

       {¶3}   Paula Aulino’s sister, Plaintiff-Appellee/Cross-Appellant Cathy Lynn Simon,

cross-appeals the trial court’s denial of her motion for a new trial and judgment

notwithstanding the verdict on damages. Cathy Simon contends that the damage award

of $330,693.00 was inadequate, too small and against the manifest weight of the

evidence and she sought to increase damages, which the trial court denied.

       {¶4}   Paula Aulino raises three assignments of error for our review. The first two

are related and we consider them together. First, she contends that the trial court erred

in denying her motions for a directed verdict and judgment notwithstanding the verdict

because there was no evidence to support the jury’s verdict that she breached a fiduciary

duty, that she unduly influenced their father so that he disinherited Simon, or of Simon’s

reliance on Aulino’s promise to give half of her inheritance to Simon. Second, Aulino

contends that the verdict was against the manifest weight of the evidence.

       {¶5}   We find that the evidence supports the jury’s finding that Wayne Chamblin

could be influenced by reason of advanced age, physical infirmities, and mental condition.

A number of witnesses testified that Chamblin was an elderly person in his mid-to-late

70s, had suffered a prolonged period of depression after his wife’s death, had closed his

family furniture business for a period of time, had a number of very serious health issues,

and was susceptible to financial exploitation and manipulation by others.
Adams App. No. 18CA1076                                                                  3


       {¶6}   Sufficient evidence exists to support the jury’s verdict that Aulino exerted

undue influence over Chamblin, which caused him to execute certain transfer on death

directives to Aulino on the assets at issue. Evidence of Chamblin’s age and mental state

during the time periods of the transfers at issue, his love and value of family and

forgiveness, his pride in and love for Simon, the conversations he had with others, the

provisions of his will, the timing, frequency, and intensity of Aulino’s conversations with

Chamblin in late 2007 to early 2008, and the influence Aulino exerted over him in 2010

are all factors for the consideration of the jury. The jury could reasonably infer from the

circumstances that Aulino used Simon’s ex-husband, Ed West, West’s lies, and

Chamblin’s emotional breakdown stemming from West’s lies, to exercise undue influence

over Chamblin and cause him to make the transfers to her at a time when she was

admittedly “as mad as hell” at Simon. The jury could also reasonably infer that in 2010

Aulino exercised undue influence over Chamblin, a man she believed to be susceptible

to financial exploitation, to transfer management of his retirement accounts to Aulino’s

father-in-law and to execute a transfer on death directive to Aulino as a means of diverting

the funds away from Chamblin’s direct control and securing them for herself. We overrule

Aulino’s first and second assignments of error.

       {¶7}    In her third assignment of error, Aulino contends the verdict should be

overturned because of Simon’s counsel’s misconduct at trial. However, Aulino did not

object to any of the questions or statements she now contends were improper and has

forfeited all but plain error. This is not one of the extremely rare civil cases in which plain

error challenging the legitimacy of the underlying judicial process itself occurred. We

overrule Aulino’s third assignment of error.
Adams App. No. 18CA1076                                                              4


      {¶8}   Cathy Simon raises two assignments of error in her cross-appeal. She

contends that the trial court erred in denying her motion for a new trial on damages and

in denying her motion for judgment notwithstanding the verdict as to damages. However,

Simon presented very little testimony to help the jury understand her evidence of

damages. She also included a number of assets owned by Chamblin Furniture Co., which

were not owned by Wayne Chamblin and would not have transferred to Aulino upon

Chamblin’s death. Based on our review of the record, the jury did not lose its way. The

compensatory damage award is not against the manifest weight of the evidence, nor is it

too small or inadequate. As to the punitive damage component of her claim, she did not

object to the procedure the court employed to address the inconsistency between the

punitive damages and attorney fee awards. Thus, she waived any errors in the manner

in which the court addressed the inconsistency.

      {¶9}   We affirm the trial court’s judgment.

                               I. PROCEDURAL BACKGROUND

      {¶10} Paul “Wayne” Chamblin died in February 2016. He was survived by his two

daughters, Paula Aulino and Cathy Simon. Wayne Chamblin’s will devised his estate

equally to his two daughters. However, he transferred significant assets by “transfer on

death” directives to Aulino during the years prior to his death, resulting in significantly

fewer assets to be devised under the will.

      {¶11} In June 2016, Simon filed a complaint against Aulino asserting claims for

tortious interference with expectancy of inheritance, a declaratory judgment that the

transfer on death directives were invalid and ordering them returned to Chamblin’s estate,

promissory estoppel, constructive trust, breach of fiduciary duty and resulting conversion
Adams App. No. 18CA1076                                                                5


of trust assets. Simon alleged that prior to his death, her father Wayne Chamblin owned

a furniture store, Chamblin Furniture Co., real estate, and bank accounts totaling over $1

million. She alleged that although his will devised all of the assets to Simon and Aulino

equally, Aulino unduly influenced their father into leaving Aulino substantially all of his

assets upon death. Simon alleged that when she divorced her husband, Ed West, and

moved to Georgia in November 2007, Aulino began a “smear campaign” against her to

their father and engaged Simon’s ex-husband West to join Aulino in her efforts. As a

result, Chamblin executed transfer on death directives for all of his assets in favor of

Aulino. As a result of Aulino’s interference with her expectancy of inheritance, Simon

contends that she was entitled to half of Chamblin’s assets.

       {¶12} Simon asserted additional alternative legal claims, which if proven would

also entitle her to an award of half the assets. She sought a declaratory judgment that

Aulino procured the transfer-on-death directives by undue influence and fraud. She

contended that Aulino’s status as Chamblin’s power-of-attorney placed her in a fiduciary

capacity for which undue influence is presumed. Simon sought a declaration that all

transfer on death directives were invalid, and the assets should be returned to Chamblin’s

estate. Simon alleged that shortly before Chamblin died, Aulino promised to give Simon

half of the assets Aulino acquired upon their father’s death and Simon relied on the

promise by not seeking a way to revoke the transfer on death directives before their father

died. Thus, Simon was entitled to half the estate assets under the theory of promissory

estoppel. Simon asked the trial court to impose a constructive trust over half of the assets.

Last Simon alleged that her father created a trust when he executed the transfer on death
Adams App. No. 18CA1076                                                               6


directives in favor of Aulino, with Aulino as the trustee. Simon alleged that Aulino

breached her fiduciary duties under the trust by withholding Simon’s half of the assets.

        {¶13} Aulino filed a motion to dismiss for lack of subject matter jurisdiction and a

motion for summary judgment; the trial court denied both motions. The case proceeded

to a jury trial.

        {¶14} The jury returned a verdict in favor of Cathy Simon and awarded

compensatory damages of $330,693. The jury found that Paula Aulino intentionally

interfered with Simon’s expectancy of inheritance from their father and Simon suffered

damages as a result. They also found Aulino liable to Simon for promissory estoppel and

that Aulino breached her fiduciary duty to Simon as trustee under an oral trust. However,

they found that Chamblin did not create a trust over Simon’s share of assets. Although

the jury did not award Simon punitive damages, they answered affirmatively when asked

to award Simon attorney fees. The trial court entered judgment in favor of Simon in the

amount of $330,693, plus costs and post-judgment interest, but denied her declaratory

judgment request.

        {¶15} Both Simon and Aulino filed post-trial motions. Aulino sought a judgment

notwithstanding the verdict as to her liability. Simon sought a new trial on damages, or

alternatively an additur or a judgment notwithstanding the verdict. The trial court denied

both motions.

        {¶16} Paula Aulino appealed and Cathy Simon cross-appealed.

                                 II. ASSIGNMENTS OF ERROR

        {¶17} Paula Aulino assigns three errors for review:
Adams App. No. 18CA1076                                                              7


      I. THE TRIAL COURT ERRORED [SIC] TO THE PREJUDICE OF MS. AULINO
      BY NOT GRANTING MS. AULINO’S MOTIONS FOR DIRECTED VERDICT AND
      MOTION FOR JUDGMENT NOTWITHSTANDING THE VERDICT.

      II. THE TRIAL COURT ERRORED [SIC] TO THE PREJUDICE OF MS. AULINO
      BY NOT GRANTING HER A JUDGMENT NOTWITHSTANDING THE VERDICT
      BECAUSE THE VERDICT WAS AGAINST THE MANIFEST WEIGHT OF THE
      EVIDENCE.

      III. THE VERDICT SHOULD BE OVERTURNED DUE TO MS. SIMON’S
      COUNSEL’S MISCONDUCT AT TRIAL.


      {¶18} Cathy Simon assigns two errors for review:

      I. THE TRIAL COURT ERRED IN DENYING PLAINTIFF-APPELLEE/CROSS-
      APPELLANT’S MOTION FOR A NEW TRIAL ON DAMAGES.

      II. THE TRIAL COURT ERRED IN DENYING PLAINTIFF-APPELLEE/CROSS-
      APPELLANT’S MOTION FOR JUDGMENT NOTWITHSTANDING THE VERDICT
      AS TO DAMAGES.

                         III. LEGAL ANALYSIS OF AULINO’S APPEAL

                                     A. Standard of Review

      {¶19} In her first two assignments of error Aulino asserts that the trial court erred

in denying her motion for directed verdict and her motion for judgment notwithstanding

the verdict. Both a motion for a directed verdict and a motion for judgment notwithstanding

the verdict test the sufficiency of the evidence and therefore present a question of law

which we review de novo. Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, 972
N.E.2d 517, ¶ 25. In deciding a motion for directed verdict under Civ.R. 50(A) or a motion

for a judgment notwithstanding the verdict under Civ.R. 50(B) the court must construe the

evidence in favor of the nonmoving party. Only if the court finds that upon any

determinative issue reasonable minds could come to but one conclusion and the moving

party is entitled to judgment as a matter of law, the court must grant the motion. Vance v.

Consol. Rail Corp., 73 Ohio St. 3d 222, 231, 652 N.E.2d 776 (1995); Bungard v. Jeffers,
Adams App. No. 18CA1076                                                                  8


2014-Ohio-334, 8 N.E.3d 336, ¶ 11 (4th Dist.). In doing so, a trial court may not weigh the

evidence or judge witness credibility. Id. at ¶ 11; Martin v. Jones, 2015-Ohio-3168, 41
N.E.3d 123, ¶ 35 (4th Dist.). If there is a rational basis for the jury’s verdict, a court must

not intercede. Krannitz v. Harris, 4th Dist. Pike No. 00CA649, 2001-Ohio-2683, *3.

       {¶20} Because the standard for directed verdict is the same as for judgment

notwithstanding the verdict, our finding as to the assignment of error on one of the motions

supports the same finding on the other motion. See Redman v. Watch Tower Bible and

Tract Soc. Of Pennsylvania, 6th Dist. Wood No. 91WD071, 1992 WL 193533, *7 (Aug.

14, 1992).

                   B. Intentional Interference with Expectancy of Inheritance

       {¶21} In her first two assignments of error, Aulino argues that the trial court erred

as a matter of law when it denied her motions for a directed verdict and for a judgment

notwithstanding the verdict on Simon’s claim for intentional interference with expectancy

of inheritance.

       {¶22} The essential elements of a claim for intentional interference with an

expectancy of inheritance are: (1) an existence of an expectancy of inheritance in the

plaintiff; (2) an intentional interference by the defendant; (3) conduct by the defendant

involving the interference which is tortious in nature, such as fraud, duress or undue

influence; (4) reasonable certainty that the expectancy of inheritance would have been

realized but for the interference by the defendant; and (5) damages. Firestone v.

Galbreath, 67 Ohio St. 3d 87, 88, 616 N.E.2d 202, 203 (1993). “Undue influence occurs

when the wishes and judgment of the transferor are substituted by the wishes and
Adams App. No. 18CA1076                                                              9


judgment of another.” Grimes v. Grimes, 4th Dist. Washington No. 08CA35, 2009-Ohio-

3126, ¶ 36.

                                        1. Susceptibility

      {¶23} Aulino challenges the second and third element of the claim and argues that

there was no evidence that her father was susceptible to undue influence or that she

exercised undue influence over him to interfere with Simon’s inheritance. She argues that

because there was testimony that Chamblin was strong-willed and not suffering from

mental health problems or declining cognitive abilities, he was not susceptible to undue

influence at the time of the transfers in late 2007 and early 2008 and in 2010. Simon

contends that the record contains substantial competent evidence that Chamblin was in

a weakened physical, mental, and emotional condition that made him susceptible to

undue influence. Chamblin was born in October 1932, was 83 years old at the time of his

death, and in his mid-to-late 70s during the relevant time period.

      {¶24} Wayne Chamblin’s brother Milton Chamblin testified that Wayne Chamblin

and his wife Joyce had been married and operated the Chamblin Furniture Co. together

for over 40 years before Joyce Chamblin died in 2003. Milton testified that Wayne was

devastated by the death of his wife and he eventually closed the Chamblin Furniture Co.

because business had slowed and Wayne lacked the desire to operate the store after

Joyce died even though the store “was where his life was.” Milton testified that the store

closing, which occurred in December 2005, left Wayne with nothing to do in his life. Milton

testified that Wayne decided to reopen the furniture store in May 2008 because Wayne

was tired of having nothing to do and had explained to Milton that he had formed a

corporation with his daughters and the three of them were partners. Wayne explained to
Adams App. No. 18CA1076                                                                           10


Milton that this would allow the company to pass directly to his two daughters and avoid

probate. Milton testified that Wayne was not a vengeful person and would not take action

to get back at a person.

          {¶25} Kathy Meade testified that she knew Wayne Chamblin since she was a child

and, as an adult, had worked at the furniture store after Wayne’s wife died. Meade testified

that the loss of his wife was a devastating event for Chamblin and he was a “lost” man;

for more than a year after her death, Chamblin went to the graveyard to visit his wife’s

grave and sat for an hour each day. Meade testified that the furniture store was Wayne’s

“ministry” and “was more than a job.” Meade testified that Chamblin “went through a really

deep depression” and “wasn’t fixing his hair like he did every day. His clothes were not

perfect.”

          {¶26} Meade testified that Chamblin appeared to come out of his depression when

he started spending time with Dr. Susan Blanton,1 a woman he started a relationship with

in late 2008. Meade testified that Chamblin told her that he was “smitten” with Dr. Blanton.

Chamblin asked Meade not to tell anyone because he had not had a chance to tell Simon

and Aulino about the relationship. Meade testified that later Chamblin was “all tore up

again and very upset.” Meade said Chamblin told her that he had ended his relationship

with Dr. Blanton because his daughters did not like him being in the relationship, believed

that Dr. Blanton was using him for his money, and believed that he was spending too

much money on her. Meade testified that Chamblin told him that instead of spending time

with Dr. Blanton, Paula Aulino had asked Chamblin to visit her on the weekends. Meade




1   In the record, Dr. Susan Blanton is also referred to as Dr. Susan Reed or Dr. Susan Duncan.
Adams App. No. 18CA1076                                                            11


testified that Chamblin ended his relationship with Dr. Blanton even though it appeared

to Meade to be something that Chamblin did not want to do.

      {¶27} Cathy Simon also testified that Paula Aulino told her she thought Dr. Blanton

was taking advantage of Chamblin during 2010. Simon testified that Aulino called Simon

and asked her to come up from Georgia so the two of them could talk to Chamblin, “like

an intervention.” Simon testified that she and Aulino went to dinner with Chamblin and

Dr. Blanton. Simon could see that Chamblin was happy and she told Chamblin that she

wasn’t unhappy about the relationship, but she only wanted to make sure he was not

taken advantage of and that if he wanted to be in a relationship with Dr. Blanton, he

should.

      {¶28} Meade testified that she was cleaning the furniture store one day and found

a photograph of Cathy Simon with an unknown man on a bookshelf in Wayne Chamblin’s

office. Meade asked Chamblin about it and he told her that Simon was living with the

man in Georgia. Chamblin told Meade that he had not spoken to Simon about it and

Simon did not know he had the photograph, but that he had heard from a “good authority”

that Simon was living with the man. Meade testified that she had never seen Chamblin

so angry. Chamblin told Meade that he was going to cut Simon out of his will. Meade

said she asked Chamblin if he planned to do this without even talking to Simon and he

replied “Oh, I know things” and “I have it on good authority.” Chamblin told Meade that

he had also been in contact with Ed West, Simon’s ex-husband, and that Chamblin had

had dinner with Aulino and West. Meade testified that rather than being a photograph of

a live-in boyfriend, she believed the photograph showed Simon displaying a room she

had designed with furniture she had sold to the man in the photograph.
Adams App. No. 18CA1076                                                               12


       {¶29} Meade testified that the intensity of anger Chamblin experienced over the

photograph “just floored” her as she had never seen him so angry. Meade testified that

she spoke to Chamblin several times about his will and that “it tore me up because I can’t

imagine. Wayne is the most loving man I’ve ever met. He really is. Loving father. What

would ever – who could possibly make him think something was true that would turn him

against his own flesh and blood.”

       {¶30} Meade testified that her own brother had drug addiction issues and she had

not spoken to him in several years. When Meade learned her brother was hospitalized,

Chamblin told her to go to the hospital because “we don’t turn our backs on family.

Everybody gets a second chance.” When Meade’s brother turned his life around,

Chamblin gave Meade $500 and some furniture to help him out. Meade testified that

Chamblin’s reaction to Simon was such a departure of character that she told Chamblin

that Simon had confided in Meade that Simon’s marriage to Ed West was like a brother-

sister relationship and she had been very lonely for years. Meade said Chamblin’s

reaction to this information was that he was “really shocked.”

       {¶31} Meade said that several years later she had a follow up discussion with

Chamblin about Simon and the will and Chamblin told her that Simon had her life on the

right track, and he was thrilled and proud of her. As for his will, Chamblin told Meade that

it would go back to the original will and that he had not altered the will. Meade testified

that Chamblin believed strongly in forgiveness and that he had restored his relationship

with Simon completely and Simon had moved back into the family home with Chamblin

and was helping with the furniture store. Meade testified that Chamblin talked about going

into business together with Simon and Aulino.
Adams App. No. 18CA1076                                                                13


       {¶32} Richard Throckmorton testified that he knew Chamblin for the past 20 years

and he considered Chamblin his best friend. Throckmorton testified that Chamblin was

not a vengeful person and did not hold grudges. Throckmorton testified that it took

Chamblin “quite a few years” to get over the death of his wife and when Chamblin became

involved with Dr. Blanton it was the first time Chamblin had been happy since his wife

died. Throckmorton testified that Chamblin paid him to install a new roof on Dr. Blanton’s

medical office building and for a new roof, floor coverings, paint and the installation of 20

new windows at Dr. Blanton’s home. Throckmorton asked Chamblin about it and

“probably got more involved than I probably should have. And then I just backed off

because Wayne seemed happy. So I just let – backed off of that.”

       {¶33} Simon testified about her father’s health issues, his kidney, prostate and

skin cancers, and his heart issues. Simon testified that Chamblin had one kidney removed

and was very fearful of losing his other kidney because Chamblin’s brother had been on

dialysis. Simon testified that concerns for his kidney made Chamblin “fanatical” about his

diet. Simon testified that Chamblin was devastated by the death of his wife, closed the

furniture store, was lonely and depressed, and had a hard time dealing with the loss for

many years.

       {¶34} Bryan Swords worked at Chamblin’s furniture store from 2009 until it closed

after Chamblin died. He testified that Chamblin went into kidney failure in 2012 and Simon

moved from Georgia back to Ohio and moved in with Chamblin to take care of him and

help him run the furniture business. Simon opened a fashion boutique inside the furniture

store that brought more customers into the store. Swords testified that after Chamblin’s

kidney failure in 2012, Chamblin was always tired and was on a vegan diet for health
Adams App. No. 18CA1076                                                              14


reasons. Swords would come into Chamblin’s office to find him asleep in a chair or asleep

with his head down on his desk. Swords would walk away, leaving Chamblin to rest.

       {¶35} Dr. Parrott, Chamblin’s family physician also testified about the severity of

Chamblin’s medical conditions and Chamblin’s medical records were admitted as an

exhibit.

       {¶36} Both Simon and Aulino testified about another period in which Chamblin

had been financially exploited. They testified that they had been unaware that a neighbor,

Steve Osmond, was receiving money from Chamblin and these transfers began in 2013

when Chamblin was 81 years old and continued until a month before Chamblin died. The

amount of the transfers ranged from $450 to $6000 and totaled over $28,000 by the time

of Chamblin’s death. Simon testified that Chamblin told her he had loaned Osmond a

small sum of money but it was not until Chamblin was near death that both she and Aulino

discovered the frequency and size of the monetary transfers. (Tr. 937) Aulino testified she

did not know about the transfers until Chamblin was hospitalized in 2016. Aulino testified

that she was concerned that Osmond was taking advantage of her father, she contacted

the family attorney, and texted a message to Simon, “Sounds like he [Osmond] took

advantage of an elderly person.”

       {¶37} Aulino testified that in 2010 she believed Chamblin was being financially

exploited by Dr. Blanton. Aulino convinced Chamblin to sever his relationship with Dr.

Blanton. Aulino testified that 2010 was also the year Chamblin changed investment

accounts to be transfer on death to Aulino and changed the management of the

investments to Aulino’s father-in-law at Wells Fargo. Telephone records show that Aulino
Adams App. No. 18CA1076                                                               15


spoke to Chamblin the same day he called Wells Fargo but she denies having any

knowledge of the transfer on death designation.

       {¶38} We find sufficient evidence in the record for the jury to find by clear and

convincing evidence that Wayne Chamblin could be influenced by reason of advanced

age, physical infirmities, and mental condition. Chamblin was an elderly man in his mid-

to-late 70s. A number of witnesses testified that Chamblin had suffered a prolonged

period of depression that started when his wife died in 2003 and continued up through

late 2008, he had closed his family furniture business for a period of time beginning in

late 2005 through mid-2008, which resulted in a loss of social contact and life purpose,

had a number of very serious health issues, and would yield to the will or desires of others

on financial matters.

       {¶39} There was evidence that Throckmorton, Aulino, and Simon were all

concerned he was being financially exploited by Dr. Blanton during that relationship which

began in late 2008. Even though many witnesses, including Aulino and Simon, described

Chamblin as “strong-willed” and his family physician, Dr. Parrott, did not believe Chamblin

suffered from mental health issues or cognitive decline, evidence of dementia or mental

illness is not required to show a person is susceptible to undue influence. A number of

witnesses testified that Chamblin was profoundly depressed and isolated during 2007

and 2008. Aulino and Simon believed their father was susceptible as an elderly person to

financial exploitation by Dr. Blanton in 2010 and Osmond beginning in 2013. There was

sufficient evidence for a reasonable person to conclude clearly and convincingly that

Chamblin could be improperly influenced during the time periods the transfers occurred.
Adams App. No. 18CA1076                                                                   16


                             2. Evidence of Undue Influence or Fraud

       {¶40} Aulino contends there was no evidence that she exerted undue influence

over Chamblin. Simon contends that while there may not be direct evidence, there was

more than sufficient indirect evidence for the jury to reach this conclusion.

       {¶41} Exercise of undue influence “need not be shown by direct proof, but maybe

inferred from the circumstances.” Calloway v. Roy, 10th Dist. Franklin No. 77AP-301,

1977 WL 200400 (Sept. 8, 1977). Where there is evidence sufficient to raise a question

of undue influence, a jury verdict finding that undue influence occurred will not be

disturbed by a reviewing court. Id. We recognize the “inherent difficulty a plaintiff faces

in proving the allegations of undue influence.” Rich v. Quinn, 13 Ohio App. 3d 102, 104,

468 N.E.2d 365 (12th Dist. 1983). “[I]ssues related to undue influence are generally

determined upon circumstantial evidence and inferences drawn from a full presentation

of facts which may be inconclusive when viewed separately * * * .” Bd. of Edn. Of

Pickaway Tp. Rural School Dist. v. Phillips,103 Ohio St. 622, 626, 134 N.E. 646, 648

(1921) (finding the trial court erred in removing the issue of undue influence from the jury’s

consideration). “[T]he evidence concerning the mental and physical condition of the

testator, his habits of life, his conversations * * * with other persons more or less

interested, the provisions of the will itself, all of these matters present a situation for the

consideration of the jury.” Id. “Different minds might reasonably differ as to the inference

to be drawn from the competent evidence, and it was the duty of the jury to draw these

inferences after considering all the circumstances in the case in light of the evidence * *

*.” Id. at 627. Additionally, “the existence of a family or a confidential or quasi-confidential

relationship” between the parties to the transaction is “an important factor in determining
Adams App. No. 18CA1076                                                           17


the presence of undue influence.” Grimes v. Grimes, 4th Dist. Washington No. 08CA35,

2009-Ohio-3126, ¶ 40.

        {¶42} In 2003 Wayne Chamblin prepared a will in which he distributed all of his

property to Simon and Aulino equally, he executed a power of attorney naming both

Simon and Aulino, and he executed a health care power of attorney naming both Simon

and Aulino as alternate agents. The parties point to two periods that Chamblin changed

his estate plans. First in December 2007 to February 2008 and then again in November

2010.

        {¶43} During the first time period, after spending Christmas Day with Ed West

(Cathy Simon’s ex-husband) and Paula Aulino, on December 26, 2007, Chamblin and

Aulino went together to the bank and changed the signatures on the Chamblin Furniture

corporate bank account to remove Simon from the account. The next day, December 27,

2007, Chamblin changed the beneficiary on his life insurance policy to make Aulino his

sole beneficiary. Then Chamblin contacted his attorney, John Lawler, in January 2008 to

(1) change the deed to his home to a transfer on death deed to Aulino, which was

recorded February 1, 2008; (2) change Chamblin’s shares in Chamblin Furniture to make

them transfer on death to Aulino; and (3) create new power of attorney, healthcare power

of attorney and living will giving those powers to Aulino.

        {¶44} John Lawler, Wayne Chamblin’s attorney, testified that Chamblin met with

him in mid-January 2008 to discuss these changes. Lawler testified that Chamblin told

him his motivation for the change was Simon’s divorce from Ed West and that Chamblin

was also interested in avoiding probate. Lawler testified that Chamblin told him that
Adams App. No. 18CA1076                                                               18


Aulino would manage it and “do the right thing.” Lawler testified that he sent a copy of all

of the documents, including the transfer on death deed, to Aulino in February 2008.

       {¶45} Yet Aulino denied she had conversations with Chamblin about disinheriting

Simon and testified that she did not look closely at the documents Lawler sent to her so

she was unaware that the deed to his home had been changed to transfer to her upon

death. Aulino testified that she talked with Chamblin at some point in 2008 after he had

made changes to the accounts, and Chamblin told her that he would like her to “provide

shelter” to Simon. Aulino claims she thought his statement odd, but did not ask Chamblin

about it. Aulino denied having any knowledge of the December 2007 and February 2008

transfers, other than the bank account signature change she co-signed. She testified that

Chamblin’s “provide shelter” comment gave her “the impression that there was something

that I may be getting more when he passed away.” Aulino also denied having any

knowledge of Chamblin’s will or the wishes expressed in it.

       {¶46} In November 2007 Simon and West divorced and Simon moved to Georgia

to live with another man. Testimony and telephone records show that prior to November

2007, West and Aulino did not communicate directly with each other. However, beginning

on November 8, 2007 and for the remaining months of November, December, and

January, Aulino and West had almost daily telephone conversations, some days multiple

conversations. Aulino placed calls to West almost daily during November 2007 talking to

him 33 times for a total of 538 minutes. The same pattern continued in December 2007

and January 2008. Aulino testified that she was also talking frequently to her father

Chamblin about Simon and West.
Adams App. No. 18CA1076                                                            19


      {¶47} Although Aulino had very frequent conversations with West and Chamblin

during this time period, she denied having any knowledge that, according to West,

Chamblin travelled from Ohio to Indiana to West’s home to discuss Simon. Aulino testified

that West had told her that Simon was a drug addict and told her “a lot of disparaging

things about my sister.” Aulino testified that she encouraged her father to reach out to

West to find out what was going on, but she claims she did not know that West would say

the same disparaging remarks to him. Aulino testified that she sided with West and did

not talk to Simon during that time period because Aulino “was mad as hell at my sister.”

But, in May 2008, after the birth of Aulino’s daughter, Aulino decided to reach out to

Simon. Aulino and Simon had a good, loving relationship from mid-2008 up until their

father’s last days in February 2016.

      {¶48} Ed West testified that he told Chamblin that Simon was having an affair with

a man in Georgia and had moved there to live with him. West also testified that he told

Chamblin about a series of lies Simon had told, such as having cancer, and that Simon

had surgeries for the sole purpose to obtain painkillers because she was a drug addict.

West also lied to Chamblin about conversations Simon had with her mother -- Chamblin’s

deceased wife, all of which West later admitted were all lies about Simon. West testified

that after he spent approximately three hours talking to Chamblin in this untruthful

manner, Chamblin had a tearful breakdown and later called West to inform him he was

going to contact his attorney and the bank, to disinherit Simon and remove her from

accounts.

      {¶49} West testified that he encouraged Chamblin to reach out to Aulino about his

decision to disinherit Simon. West testified that Chamblin responded that he planned to
Adams App. No. 18CA1076                                                             20


talk to Aulino. West testified that although he had filed for divorce from Simon, it was

West who attended the 2007 Chamblin family Thanksgiving and Christmas celebrations

with Chamblin and Aulino – not Simon. Although West, Chamblin, and Aulino were all

together for Thanksgiving and Christmas 2007, and although West and Aulino talked

daily, many days multiple times November 2007 through January 2008, both West and

Aulino denied discussing with each other Chamblin’s decision to disinherit Simon or

influencing him in anyway.

      {¶50} After February 2008, when Simon had been removed from accounts and

assets, telephone calls between West and Aulino abruptly stopped. West left a note for

Simon during that same time period that stated, “You’ll never know how much I screwed

you over in the divorce.” West testified that he was just making it up and he wanted Simon

to think that he had done something bad to Simon that Simon would not be able to figure

out. West denied that “you’ll never know how much I screwed you over” referred to West’s

role in Simon’s disinheritance.

      {¶51} Cathy Simon testified that at some point after West told the series of lies

about her to Chamblin, the record is not clear of the timing, Chamblin contacted Simon

and told her that West had said a number of bad things about her that Chamblin wanted

clarified. Simon testified that after she talked to Chamblin, she thought her father no

longer believed West. Simon testified that she would have no reason to think that her

father would have done anything, but she did not know whether her father took any action

based on West’s lies.

      {¶52} The second time period in which Chamblin used a transfer on death

directive in favor of Aulino was November 2010. These transfers occurred at a time when
Adams App. No. 18CA1076                                                                                21


Paula Aulino was very concerned that Chamblin was susceptible to financial manipulation

by Dr. Blanton. Aulino testified that Chamblin had told her that he was smitten with Dr.

Blanton and if he were younger, Dr. Blanton would be Aulino’s stepmother. Aulino

testified she had become so concerned with the amount of money her father was

spending on Dr. Blanton that she had a talk with Chamblin and told him Dr. Blanton was

taking advantage of him.2 Although Chamblin denied it, he did as Aulino instructed him

and ended the relationship with Dr. Blanton. This was also the year Chamblin changed

investment accounts to transfer on death to Aulino and transferred management of the

investments to Aulino’s father-in-law at Wells Fargo in Akron, Ohio. Telephone records

show that Aulino spoke to Chamblin the same day he called Wells Fargo but she denies

having any involvement in the decision to transfer the account management to her father-

in-law and she denies knowledge that Chamblin implemented a transfer on death

designation to her. The following year in 2011, Aulino received a gift of $200,000 from

Chamblin, which she described as a “grand gesture” to remodel her home.

        {¶53} Although the December 2007 - February 2008 and November 2010

transfers effectively left nothing to Simon and everything to Aulino, a number of witnesses

testified that this was never Chamblin’s intentions. Chamblin’s will was not altered and it

divided the estate equally between Simon and Aulino. Milton Chamblin and Bryan Swords

testified that Chamblin told them both daughters would inherit the furniture store. Simon

testified that in the days before he died, she asked Chamblin if he loved her and he

replied, “yes” and she asked him if it was his intention that when he dies that he leave



2 Dr. Blanton testified that she had a friendship with Chamblin, she saw him as a father figure not a romantic
interest, and that she repaid Chamblin for the work Chamblin paid Throckmorton to perform at her home
and medical office.
Adams App. No. 18CA1076                                                               22


everything to Aulino and replied “no.” Chamblin’s medical records from January and

February 2016 show that Chamblin told medical professionals that both Simon and Aulino

were his health care agents and power of attorneys – as if the changes he made in

February 2008 had not occurred or had been reversed.

       {¶54} Simon testified that she always had a loving relationship with Chamblin. She

introduced copies of birthday cards that Chamblin sent to her starting in 2010 when she

was living in Georgia and went up through 2014. Each card had Chamblin’s handwritten

message expressing love and pride for Simon. Simon testified that when she ended her

relationship with the man in Georgia, she had to obtain a restraining order against him

because he was violent and had threatened to kill her. Simon testified that after her

relationship in Georgia ended, she moved back to Ohio in 2013 and lived with her father

for over a year, making dinner for him, working at the furniture store, and attending church

every Sunday with him. During that time and up until his death, Simon and Chamblin had

a mutually loving, caring father-daughter relationship. Simon introduced text messages

between herself and Chamblin that were sent between March 2013 and January 2016

that showed regular, positive, loving communications.

       {¶55} Simon testified that she eventually moved out and married her current

husband in June 2015. Simon testified that Chamblin and her husband got along and had

a mutual admiration for each other as entrepreneurs.

       {¶56} Although there was some testimony that it was Simon’s divorce and

extramarital affair that influenced Chamblin’s decision to transfer his assets to Aulino,

there was undisputed evidence that both Simon and Aulino were divorced, both had

multiple marriages, and both had engaged in extramarital affairs. Aulino testified that
Adams App. No. 18CA1076                                                               23


Chamblin had full knowledge of these facts as to both daughters. Thus, the jury could

reasonably determine that Chamblin would not use divorces and extramarital affairs as

the basis to treat one daughter differently in his estate planning.

       {¶57} Aulino testified that after Simon sued her, Aulino contacted Simon’s violent

and dangerous ex-boyfriend in Georgia and told him that Simon was living in Youngstown,

Ohio. Aulino testified that after she informed the ex-boyfriend of Simon’s whereabouts,

he contacted Simon.

       {¶58} Sufficient evidence exists to support the jury’s verdict that Aulino exerted

undue influence over Chamblin, which caused him to execute the transfers on death to

her on the assets at issue. Issues of undue influence, by their nature, are generally proven

through indirect circumstantial evidence and inference drawn from a wide scope of facts.

Here the evidence of Chamblin’s age and mental state during both time periods, his love

and value of family and forgiveness, his pride in and love for Simon, the conversations he

had with others, the provisions of his will, the timing, frequency and intensity of West and

Aulino’s conversations with Chamblin in late 2007 to early 2008, which included

inflammatory lies about Simon, the influence Aulino exerted over him in 2010 to cause

him to terminate his beloved friendship with Dr. Blanton and transfer his investment

accounts, and her ability to procure a sizable $200,000 gift from Chamblin in 2011, are

all factors for the jury’s consideration. It is the duty of the jury to draw reasonable

inferences after considering all the circumstances. The jury is free to disbelieve much of

Aulino’s and her witnesses’ testimony and reasonably infer from the circumstances that

Aulino used West, West’s lies, and Chamblin’s emotional breakdown as a result of West’s

lies, to exercise undue influence over Chamblin and cause him to make the transfers to
Adams App. No. 18CA1076                                                              24


her at a time when she was “as mad as hell” at Simon and no longer speaking to her. The

jury can believe witnesses who testified that Chamblin was not a spiteful, vengeful father,

who secretly harbored an intense grudge, but a loving, proud and forgiving father, and

that the transfers were the result of the undue influence of a mad-as-hell sister.

       {¶59} The jury is also free to disbelieve Aulino when she claimed a complete lack

of knowledge over matters related to her father’s estate plans and the 2010 transfer on

death directive. The jury heard testimony that Aulino was very concerned about her

father’s new romantic involvement with Dr. Blanton – wanted to call an intervention – and

how the relationship was negatively affecting his finances. Chamblin’s generous spending

on Dr. Blanton would decrease Aulino’s inheritance. And if Chamblin were to marry Dr.

Blanton and make her Aulino’s stepmother as he had previously suggested, it could have

serious ramifications on Aulino’s inheritance. The timing of Aulino’s influence over

Chamblin to end the relationship with Dr. Blanton (an action that other witnesses testified

Chamblin did not want to do) matched with the transfer of the management of several of

Chamblin’s retirement accounts to Aulino’s father-in-law and the transfer on death

directive to Aulino. The jury could infer that Aulino exercised undue influence over

Chamblin, a man she firmly believed was susceptible to financial exploitation, to execute

transfer on death directives to her as a means of diverting the funds away from Dr.

Blanton’s realm of influence and securing them exclusively for herself. The jury was free

to disbelieve her when she denied having discussions about the transfer on death

directives where the phone records showed she spoke to Chamblin the same day he

made them.
Adams App. No. 18CA1076                                                              25


       {¶60} Taken as a whole, the circumstantial evidence supports a rational inference

that the conveyances to Aulino were the result of her undue influence upon Chamblin.

The evidence, when construed most strongly in favor of Simon, is legally sufficient to

sustain the verdict.

                                    C. Promissory Estoppel

       {¶61} Also as part of her first two assignments of error, Aulino argues that there

was no evidence to support the jury’s finding that Aulino is liable to Simon for promissory

estoppel because there is no evidence that Simon relied on Aulino’s promise to give half

of the assets she acquired at Chamblin’s death to Simon.

       {¶62} Promissory estoppel is a quasicontractual or equitable doctrine. See

Worthington v. Speedway SuperAmerica L.L.C., 4th Dist. Scioto No. 04CA2938, 2004-

Ohio-5077. The elements of promissory estoppel require “[a] promise which the promisor

should reasonably expect to induce action or forbearance on the part of the promisee or

a third person and which does induce such action or forbearance is binding if injustice

can be avoided only by enforcement of the promise.” McCroskey v. State, 8 Ohio St. 3d
29, 30, 456 N.E.2d 1204 (1983), citing Restatement of the Law, Contracts 2d (1973),

Section 90. In order to prevail on a claim of promissory estoppel, plaintiff must show a

clear and unambiguous promise and reliance by the party to whom the promise is made.

The reliance must be reasonable and foreseeable, and the party relying on the promise

must have been injured by the reliance. See Doe v. Adkins, 110 Ohio App. 3d 427, 437,

674 N.E.2d 731 (4th Dist. 1996), citing Healey v. Republic Powdered Metals, Inc., 85 Ohio

App.3d 281, 284, 619 N.E.2d 1035 (9th Dist. 1992). A promise is defined as “a

manifestation of intention to act or refrain from acting in a specified way, so made as to
Adams App. No. 18CA1076                                                                26


justify a promisee in understanding that a commitment has been made.” Stull v.

Combustion Engineering, Inc., 72 Ohio App. 3d 553, 557, 595 N.E.2d 504 (3d Dist. 1991),

citing Restatement of the Law, Contracts 2d (1981) 8, Section 2(1). Furthermore, the party

who asserts the promissory-estoppel claim bears the burden to prove by clear and

convincing evidence all the elements of the claim. In re Estate of Popov, 4th Dist.

Lawrence No. 02CA26, 2003-Ohio-4556, ¶ 30. Whether a defendant made “a clear and

unambiguous promise” is a question of fact. See, e.g., McCroskey, supra; see also Miller

v. Lindsay–Green, Inc., 10th Dist. Franklin. No. 04AP–848, 2005-Ohio-6366; Dailey v.

Craigmyle & Son Farms, L.L.C., 177 Ohio App. 3d 439, 2008-Ohio-4034, 894 N.E.2d
1301, ¶ 14 (4th Dist.).

       {¶63} Here, Aulino indisputably made an oral promise to give Simon half of the

assets she acquired when Chamblin died. Aulino testified that she told Simon on February

18 and again on February 20, 2016 that she would give her sister half of the assets. Aulino

testified she expected Simon to rely on her word, “I meant it when I said it.”

       {¶64} Simon contends that she relied on the promise by Aulino, because if Aulino

had not made the promises, she would have continued to seek legal solutions from John

Lawler, her father’s attorney. When asked whether she believed prior to her father’s death

that Aulino was not going to give her half or honor the promise, Simon testified “I didn’t

know. I had to trust that she would.” Simon testified that she first learned of an issue with

Chamblin’s estate on February 14, 2016, she learned of certain transfer on death

directives on February 16, and then on February 18 learned of her removal from Chamblin

Furniture Co. bank accounts. Simon testified that she contacted Lawler to inquire. Simon

said she asked Aulino about the unexpected changes to Chamblin’s estate and Aulino
Adams App. No. 18CA1076                                                                27


hugged Simon, they sat on the couch together and talked, and Aulino told her that it was

to protect Simon and to keep it out of probate. Simon testified that she held Aulino in high

regard and thought Aulino loved her; they had a vacation planned for February 2016 that

they would have taken together had their father not become ill. Simon trusted Aulino to

honor her promise.

       {¶65} Lawler testified that both Aulino and Simon called him during the last weeks

of Chamblin’s life. Aulino initially called him February 9, 10, 15, and 16, 2016 in reference

to Chamblin being in the James Hospital and the house deed. Lawler testified that he

received two calls from Simon, one February 16 concerning the house deed and one

February 17 concerning the corporate shares. Lawler testified that he told both women,

“This is not the time to talk about this. Your father’s in the hospital dying.” Aulino also

testified that Lawler told her repeatedly to focus on her father, not the estate, because

they could work on estate matters after Chamblin dies. Lawler had no evidence in his file

of any additional phone calls from Simon after February 17, but he received another

phone call from Aulino on February 19 in which Aulino was asking about reversing the

transfer on death designations. Chamblin died on February 21, 2016.

       {¶66} Simon argues that the evidence shows she contacted Lawler to understand

what happened with her father’s estate and to learn how it could be corrected. However,

after Aulino promised to give half of the assets she acquired from Chamblin’s death to

her, Simon relied on that promise, forbearing further action, and made no other calls to

Lawler. She contends she stopped seeking answers from Lawler because she relied on

her sister’s promise and ultimately believed Aulino would do the right thing.
Adams App. No. 18CA1076                                                                   28


      {¶67} Aulino contends that a text message Simon sent shows she did not rely on

Aulino’s promise. Simon texted, “You answered as I thought you would but was holding

out hope that you would do the right thing. You never had any intentions of making this

matter right.” However, a full review of the text and Simon’s testimony, makes clear that

the text refers to Simon’s request that Aulino use her power of attorney while Chamblin

was alive to change the transfer on death directives so that (1) both sisters are on them

or (2) they are revoked. Simon said the text did not refer to Aulino’s promise to split the

assets after Chamblin’s death.

      {¶68} The record shows that Simon was seeking answers to two different

questions: (1) why her father took the actions he did concerning the assets, and (2) how

to change the transfers before Chamblin died so that Chamblin’s estate would pass

equally to both Simon and Aulino upon his death as provided for in the will. Aulino argues

that Simon did not rely on her promise because Simon testified that she would not have

done anything different had Aulino not made the promise. Aulino relies on a hypothetical

question asked of Simon on cross-examination:

      Q. * * * At the hospital Paula says, I’ll give you half, told the jury that. If Paula
      said, I’m not going to give you half, would you have done anything different
      before your dad passed away?

      A. Gosh, that’s a good question. I would have continued to ask for answers. So,
      no, I guess I wouldn’t have done anything different. I didn’t understand what was
      happening. I was blind-sided.

      {¶69} Simon’s response to this hypothetical is confusing and subject to several

interpretations. She states she would have continued to ask for answers, but then states

she would not have done anything different. The jury could infer from this response that

Simon would have continued to search for answers as to why her father took the steps
Adams App. No. 18CA1076                                                                 29


he did, particularly because she immediately states she “didn’t understand what was

happening” and was “blind-sided.” Aulino’s promise to split the assets would not stop

Simon from searching for answers as to why Chamblin’s estate plans changed in such

an unexpected and drastic manner. Rather Aulino’s promise was made and relied upon

by Simon so that she stopped communicating with Lawler to find legal methods to reverse

the transfers prior to Chamblin’s death. There is evidence in the record that after Aulino

reassured Simon that she would split the assets with Simon, Simon decided to focus on

her father and stopped communicating with Lawler about the estate.

       {¶70} We find the jury’s determination that Aulino was liable to Simon under

promissory estoppel was supported by sufficient evidence. The evidence, when

construed most strongly in favor of Simon, is legally sufficient to sustain the verdict.

                                      D. Breach of Oral Trust

       {¶71} As part of her first two assignments of error, Aulino contends that the jury

willfully ignored the jury instructions because it found that Aulino “as trustee breached her

fiduciary duty under an oral trust to Ms. Simon” but also found that Chamblin did not

create a trust over Simon’s share of the assets. Aulino argues that there was no evidence

that an oral trust was created and no evidence that she breached her duty as trustee.

       {¶72} Aulino did not object to the jury’s interrogatory responses as inconsistent at

trial. Generally, a party must bring alleged inconsistencies in jury interrogatories to the

trial court's attention before the jury is discharged. See Bicudo v. Lexford Properties, Inc.,

157 Ohio App. 3d 509, 2004–Ohio–3202, 812 N.E.2d 315 (7th Dist.); Avondet v.

Blankstein, 118 Ohio App. 3d 357, 368, 692 N.E.2d 1063 (8th Dist.1997). Otherwise, the

party waives the issue for appellate review. Bicudo, supra; Chesney v. Jowers, 8th Dist.
Adams App. No. 18CA1076                                                                 30


Cuyahoga No. 82270, 2003–Ohio–6614 (stating that by failing to object to the alleged

inconsistency before the jury was discharged and instead raising the argument in a JNOV

motion resulted in a waiver). The policy reasons behind the rule are “(1) to promote the

efficiency of trials by permitting the reconciliation of inconsistencies without the need for

a new presentation of evidence to a different trier of fact, and (2) to prevent jury shopping

by litigants who might wait to object to an inconsistency until after the original jury is

discharged.” Greynolds v. Kurman, 91 Ohio App. 3d 389, 395, 632 N.E.2d 946 (9th Dist.

1993); Wright v. Suzuki Motor Corp., 4th Dist. Meigs No. 03CA2, 2005-Ohio-3494, ¶ 131.

“An appellate court need not consider an error which a party complaining of the trial

court's judgment could have called, but did not call, to the trial court's attention at a time

when such error could have been avoided or corrected by the trial court.” State v.

Williams, 51 Ohio St. 2d 112, 364 N.E.2d 1364, (1977) paragraph one of the syllabus.

       {¶73} Additionally, we find sufficient evidence exists to support the jury’s general

verdict under either of Simon’s two other alternative legal claims, interference with

inheritance expectancy and promissory estoppel, either of which entitled Simon to an

award of half of Chamblin’s assets. Aulino’s other argument in support of these two

assignments of error– that there was no oral trust over half of the estate and that she did

not breach her duty as trustee—are moot given our prior determinations. Hamilton v. Ball,

2014-Ohio-1118, 7 N.E.3d 1241, fn. 4 (4th Dist.) (given prior discussion, alternative

arguments supporting an assignment of error were moot).

       {¶74} Even if we were to find that this issue was not waived, we can reconcile the

jury’s interrogatory responses with the instructions given them. The jury was instructed

on both constructive trusts and oral trusts. The instructions for oral trust stated, “The
Adams App. No. 18CA1076                                                                  31


creation of a trust[.] [T]o create an oral trust, testator must have, one, intended to create

the trust; two, stated the identity of a trustee; three, stated the definite property or assets

to be included in the trust; and, four, stated the persons to receive the assets included in

the trust. Because the jury found Aulino liable to Simon for promissory estoppel (i.e. that

Aulino’s orally promised to give half of her inheritance to Simon), which was Interrogatory

No. 2, the jury could have found that Aulino created an oral trust when she promised to

convey half of the assets to Simon. The jury could have found that Aulino breached her

fiduciary duty under this oral trust when she failed to convey half of the inheritance to

Simon, which was the question posed in Interrogatory No. 3.The interrogatory about a

breach of an oral trust was inserted into the interrogatories before any interrogatory

concerning Chamblin’s creation of a trust. In other words, the order in which these

interrogatories were presented to the jury could have influenced their understanding of

how to interpret and apply the instructions on oral trusts and allows us to reconcile the

responses.

       {¶75} We find sufficient evidence to support the jury’s finding of liability under

either a claim of intentional interference with expectancy of inheritance or a claim of

promissory estoppel and overrule Aulino’s first and second assignments of error. The

evidence, when construed most strongly in favor of Simon, is legally sufficient to sustain

the verdict. The jury verdict is supported by some competent, credible evidence going to

each essential element of the case and thus is not against the manifest weight of the

evidence.
Adams App. No. 18CA1076                                                                   32


                                    E. Trial Counsel Misconduct

       {¶76} For her third assignment of error, Aulino contends that the jury verdict

should be overturned due to Simon’s counsel’s misconduct. Aulino argues that Simon’s

counsel misstated the evidence in his closing argument, mischaracterized Aulino as an

uncaring, wealthy woman, and asked questions from witnesses about the furniture store’s

closing “with the desired effect to play to a Jury in a town which has lost many jobs.”

       {¶77} First, we note that Aulino did not object to any of Simon’s counsel’s

statements or the questions she contends engaged the jury’s passion and prejudice and

she did not ask the trial court for a new trial under Civ.R. 59(A)(2), governing attorney

misconduct. Additionally, the trial court instructed the jury that trial counsels’ closing

arguments were not evidence, which raises the presumption that the jury followed the

instructions. Berry at ¶ 34.

       {¶78} Because Aulino failed to object to the questions and the closing argument,

as she concedes on appeal, she has forfeited all but plain error. See State v. Neal, 2016–

Ohio–64, 57 N.E.2d 272, ¶ 36 (4th Dist.) (failure to object to testimony and closing

argument at trial forfeited all but plain error on appeal). In addition, “[a]n appellate court

‘must proceed with the utmost caution’ in applying the doctrine of plain error in a civil

case.” Risner v. Ohio Dept. of Natural Resources, Ohio Div. of Wildlife, 144 Ohio St. 3d
278, 2015–Ohio–3731, 42 N.E.2d 718, ¶ 27, quoting Goldfuss v. Davidson, 79 Ohio St. 3d
116, 121, 679 N.E.2d 1099 (1997). “Plain error should be strictly limited ‘to the extremely

rare case involving exceptional circumstances when the error, left unobjected to at the

trial court, rises to the level of challenging the legitimacy of the underlying judicial process
Adams App. No. 18CA1076                                                              33


itself.’ ” (Emphasis sic.) Risner at ¶ 27, quoting Goldfuss, at 122; Berry v. Paint Valley

Supply, LLC, et al., 4th Dist. Highland No. 16CA19, 2017-Ohio-4254, ¶ 29-30.

       {¶79} Here none of the questions Aulino references or the statements in closing

argument call into question the basic integrity of the judicial system. For example, Aulino

argues that Simon’s counsel’s statement in closing argument that Chamblin’s health

conditions “affected him every day” (emphasis sic) was not supported by any evidence

and misled the jury into an erroneous finding that Chamblin was susceptible to undue

influence. Yet Chamblin’s family doctor, Dr. Parrott, testified that Chamblin had renal

cancer (kidney cancer), had one of his kidneys removed, and had to be monitored very

closely by his oncologist with routine CAT scans. Dr. Parrott also testified that Chamblin

had a history of prostate cancer, had his prostate removed, had Non-Hodgkin’s lymphoma

(cancer of the lymph node glands), had thyroid cancer, had to be continually monitored

for cancer reoccurrence, suffered from neuropathy (stinging, burning, or numbness of the

extremities), had chronic kidney disease, high blood pressure, and was a diabetic who

had to watch his diet very carefully. Dr. Parrott testified that Chamblin’s creatine levels

were elevated in early 2008, which was a concern that his kidney disease might be

worsening. In closing argument, Simon’s counsel stated that Chamblin “dealt with

significant medical challenges” and summarized, “Dr. Parrott came in today and told us

whether it was the removal of his kidney he knew about, the hypothyroidism he knew that

he had, the non-Hodgkin’s lymphoma that he dealt with, it was something that affected

him every day.” We find nothing improper about counsel’s statement that the significant

medical challenges Chamblin experienced affected him daily.
Adams App. No. 18CA1076                                                                 34


       {¶80} Nonetheless, Aulino contends that the trial court was required to intervene

sua sponte to admonish counsel and to take curative action to nullify the effects of

counsel’s questions and comments. We have reviewed the entire trial transcript and can

find no conduct that would require the trial court’s sua sponte intervention. To the contrary,

the record supports the trial court’s commendation of both parties’ attorneys during the

multi-day trial at several times toward the end of the proceedings:

       I will say I would be remiss if I did not say to Ms. Simon and Ms. Aulino,
       you have been so well represented * * *. This has been spectacular how
       you have been represented. They as well.

       But I just wanted you both to hear * * * I don’t send out flowery messages
       unless I believe them. And I’ve been impressed, counselors.

       I was able to say personally to both Ms. Simon and Ms. Aulino * * * I want
       to thank you for the courtesy that each of you have extended to the Court
       and the Court staff. And, again, I renew my belief, my firm belief, without
       hesitation and reservation, that both – Ms. Simon, both you and Ms.
       Aulino were exceptionally well represented in this Court. Thank you.

       {¶81} Under these circumstances we find that this is not one of the extremely rare

civil cases in which plain error challenging the legitimacy of the underlying judicial process

itself occurred. We overrule Aulino’s third assignment of error.

                     IV. LEGAL ANALYSIS OF SIMON’S CROSS APPEAL

       {¶82} The jury awarded Simon $330,693 in compensatory damages, zero punitive

damages, and stated it would award attorney fees. Simon filed a post-trial motion for a

new trial on damages only, or alternatively, an additur, or alternatively a motion for

judgment notwithstanding the verdict on damages. The trial court denied the motion in a

well-reasoned decision. Simon cross-appealed.

       {¶83} She raises two assignments of error for review. First, she contends the trial

court erred in denying her motion for a new trial on damages under Civ.R. 59(A)(4)
Adams App. No. 18CA1076                                                                  35


(inadequate), (5) (too small), (6) (against the manifest weight of the evidence), and (9)

(trial court made an error of law during trial that affected the damages calculation).

Second, she contends the trial court erred in denying her motion for judgment

notwithstanding the verdict on damages under Civ.R. 50(B).

              A. Simon’s Motion for a New Trial on Damages under Civ.R. 59(A)

                                      1. Standard of Review

       {¶84} The relevant provisions of Civ.R. 59(A) provide:

       A new trial may be granted to all or any of the parties and on all or part of
       the issues upon any of the following grounds: (1) Irregularity in the
       proceedings of the court, jury, magistrate, or prevailing party, or any order
       of the court or magistrate, or abuse of discretion, by which an aggrieved
       party was prevented from having a fair trial; * * * (4) Excessive or
       inadequate damages, appearing to have been given under the influence of
       passion or prejudice; (5) Error in the amount of recovery, whether too large
       or too small, when the action is upon a contract or for the injury or detention
       of property; (6) The judgment is not sustained by the weight of the evidence;
       however, only one new trial may be granted on the weight of the evidence
       in the same case; * * * (9) Error of law occurring at the trial and brought to
       the attention of the trial court by the party making the application.

       {¶85} The standard of review for a motion for a new trial under Civ.R. 59(A)

depends upon the basis for the motion. Where a trial court is authorized to grant a new

trial for a reason which requires the exercise of sound discretion, the order granting a new

trial may be reversed only upon a showing of abuse of discretion by the trial court. Where

a new trial is granted or denied by a trial court for reasons which involve no exercise of

discretion, but only a decision on a question of law, we apply a de novo standard of review

and reverse if the decision was erroneous as a matter of law. Rohde v. Farmer, 23 Ohio

St.2d 82, 83, 262 N.E.2d 685, 686 (1970), paragraphs one and two of the syllabus. Orders

denying or granting motions for new trial under Civ.R. 59(A)(1), (4), (5) and (6) are

reviewed under abuse of discretion standard. Lewis v. Nease, 4th Dist. Scioto No.
Adams App. No. 18CA1076                                                                     36


05CA3025, 2006-Ohio-4362, ¶ 73 (reviewing Civ.R. 59(A)(1), (3) and (6) motions for

“abuse of discretion,” which connotes more than an error of law or judgment; it implies

that the court's attitude is unreasonable, arbitrary or unconscionable); Torres v. Concrete

Designs Inc., 8th Dist. Cuyahoga No. 105833, 2019-Ohio-1342, ¶ 14 (motions for new

trial under Civ.R. 59(A)(4) are reviewed for “abuse of discretion”); KB Resources, LLC v.

Patriot Energy Partners, LLC, 2018-Ohio-2771, 116 N.E.3d 728, ¶ 113 (7th Dist.) (the

standard of appellate review of an order on a Civ.R. 59(A)(6) motion is abuse of

discretion); Prince v. Jordan, 9th Dist. Lorain No. CIV.A. 04CA008423, 2004-Ohio-7184,

¶ 20 (order denying or granting motion for new trial under Civ.R. 59(A)(4) and (5) reviewed

for abuse of discretion).

       {¶86} Civ.R. 59(A)(9) provides that the trial court may grant a new trial based upon

“[e]rror of law occurring at the trial and brought to the attention of the trial court.” Appellate

review of a Civ.R. 59(A)(9) motion is de novo, rather than under an abuse-of-discretion

standard. Wright v. Suzuki Motor Corp., 4th Dist. Meigs No. 03CA2, 2005-Ohio-3494, ¶

128. However, here Simon contends the trial court erred in excluding evidence. The

admission or exclusion of relevant evidence is a matter entrusted to the sound discretion

of a trial court and its decision will not be reversed absent an abuse of that discretion. We

note that an abuse of discretion is more than an error of law or judgment; it implies that

the court's attitude is unreasonable, arbitrary or unconscionable. Tolliver v. Braglin, 4th

Dist. Athens No. 03CA18, 2004-Ohio-731, ¶ 11.

                   2. Grounds for New Trial under Civ.R. 59(A)(4), (5), and (6)

       {¶87} Simon contends that the following exhibits admitted at trial identified the

assets Aulino received at Chamblin’s death and thus, unequivocally established her
Adams App. No. 18CA1076                                                               37


damages: (1) Wells Fargo Account No. ****-0905 with “FCC as custodian” valued at

$49,525.61 as of Jan 31, 2016; (2) Wells Fargo Account No. ****-8691 with a “TOD

registration” and a mutual fund line item valued at $143,777.46 as of Jan 31, 2016; (3)

Jackson National Life Insurance check to Aulino in the sum of $416,270.64; (4) real estate

purchase contract for Chamblin’s residence with an agreed purchase price of $145,000;

(5) Chamblin Furniture Co. First State Bank Account with a balance of $150,061.09 on

Feb. 29, 2016; Chamblin Furniture Co. corporate balance sheet dated March 31, 2016;

Chamblin Furniture Co. Fifth Third Bank Account with a beginning balance of $245,011.56

as of Feb. 1, 2016.

      {¶88} First, as the trial court explained in its decision, there was very little

testimony concerning Simon’s damages. The parties stipulated to the admissibility of the

exhibits, but did not stipulate that these constituted Simon’s compensatory damages.

Although Simon’s counsel argued for a damage award of $778,563 in his closing, closing

arguments are not evidence. Very little evidentiary guidance was given to the jury. The

trial court accurately described the record in its decision denying Simon’s motion:

      Both counsel stipulated to these exhibits being admitted into evidence.
      There was no stipulation on how the exhibits would be interpreted, whether
      they were corporate or personal assets, or anything else – other than words
      printed on pieces of paper themselves. There was little, if any testimony
      offered at trial to assist the Jury in assessing these exhibits. The Jury was
      left to determine, as with all evidence, each exhibit’s relevance and value
      during their deliberations.

      {¶89} Second, Simon’s argument is flawed because she includes corporate

assets, which are not Chamblin’s personal assets. Chamblin Furniture Co. is a

corporation with shareholders. All of the corporate assets are owned by Chamblin

Furniture Co., not Wayne Chamblin. Therefore, Aulino received none of those assets at
Adams App. No. 18CA1076                                                             38


Chamblin’s death. Instead, Aulino received some shares in Chamblin Furniture Co., but

it is unclear how many shares Aulino received. According to Lawler’s testimony, Chamblin

“did change shares of the corporation to make them transfer on death to [Aulino] as well.”

However, it is unknown how many shares Aulino received by the transfer on death

directive. As the trial court aptly noted, “Testimony was remarkably unclear as to the

number of shares and ownership of the stock in the company.” The corporate minute

book contained an entry that stated that upon Chamblin’s wife’s death in 2003, her shares

were divided equally between Simon and Aulino. Based on this, the jury could have

determined that Aulino and Simon already each owned 25% shares in the corporation

and Aulino received an additional 50% of the shares at Chamblin’s death.

      {¶90} Even if the jury could make an accurate determination about the number of

shares passing to Aulino through the transfer on death directive, the jury would not be

able to determine the value of those shares. No testimony was given concerning the value

of the corporate shares in Chamblin Furniture Co., which was not a publicly traded

corporation, but a family-owned, privately held corporation. Additionally, Chamblin

Furniture was out of business. It is possible the jury assigned a zero value to the shares

when calculating damages. The corporate bank accounts balances and the corporate

balance sheet in no way translate into a share valuation. As Aulino argues in her response

brief, valuation of stock is a complicated matter generally outside the knowledge of the

jury. Tolkes & Son, Inc. v. Midwestern Indemn. Co., 65 Ohio St. 3d 621, 605 N.E.2d 936

(1992), paragraph one of the syllabus (“It is a general rule of evidence that before one

may testify as to his opinion on the value of property, one must qualify as an expert.”);

see also Armstrong v. Marathon Oil Co., 32 Ohio St. 3d 397, 411, 513 N.E.2d 776, 789
Adams App. No. 18CA1076                                                                 39


(1987) (To determine “the value of closely held stock in privately or closely held

corporations, which stock has little, or no, over-the-counter trading activity * * * the trial

court and the appraisers would have no analysis of market activity to apply. Under such

circumstances, they may well apply the so-called hypothetical market valuations * * *.”);

see also Raymond v. Raymond, 10th Dist. Franklin No. 11AP-363, 2011-Ohio-6173, *6

(“A non-expert owner, although he may have knowledge of the unique characteristics of

his property, ‘is not an expert who can assimilate various asking prices of other similar

property and render an unbiased, so-called ‘expert’ opinion as to the value of his property

based upon these other figures.’ ”).

       {¶91} This leaves only the two Wells Fargo accounts, the real estate contract, and

the life insurance proceeds for the jury to consider. We note that of the two Wells Fargo

accounts, only the account ending in “8691” contains the notation “TOD restriction.” The

Wells Fargo account ending “0905” indicates “FCC as Custodian” instead of “TOD

restriction.” Additionally, the Wells Fargo transfer on death directive is for the Wells Fargo

account ending “8691” – there is no similar transfer on death directive in the record for

Wells Fargo account ending “0905.” There was no testimony to explain this difference.

The jury could have determined that only the Wells Fargo account ending “8691” had a

transfer on death directive and therefore, it was the only account that went solely to Aulino

at Chamblin’s death. The jury could have determined that the other Wells Fargo account

ending 0905 went to Simon and Aulino equally and excluded it from their damage

calculations. To add to the confusion, the total value of the Wells Fargo account with the

TOD restriction as of Jan. 31, 2016 was $442,733.12, but Simon contends that only the
Adams App. No. 18CA1076                                                                              40


mutual fund line item of the account is relevant to her damages, which was $143,777.46.3

Half of that is $71,888.73.

        {¶92} The real estate contract for the sale of Chamblin’s home has a purchase

price of $145,000 but it also contains a provision that states that Aulino agrees to pay the

real estate agent a 5% commission. There was no testimony or real estate closing

documents to show that this sale occurred, nor was there evidence of how much may

have been deducted from the purchase price to pay any lienholders, real estate taxes, or

other closing costs. Without evidence of these other costs, the jury could have reasonably

reduced the purchase price by 5%, which leaves a net purchase price of $137,750. Half

of that is $68,875. The life insurance proceeds Aulino received totaled $416,270.64, half

is $208,135.32. The total sum of half of the mutual fund, the home, and the life insurance

proceeds is $348,899.05; the jury awarded $330,693 – a 5.5% variance.

        {¶93} Based on our review of the record, the jury did not lose its way. The

compensatory damage award is not against the manifest weight of the evidence, nor is it

too small or inadequate. The trial court did not abuse its discretion in denying Simon’s

motion for a new trial under Civ.R. 59(A)(4),(5), or (6).

                              3. Ground for New Trial under Civ.R. 59(A)(9)

        {¶94} Next Simon contends that the trial court erred in excluding a real estate

appraisal of Chamblin Furniture Co.’s corporate real estate holdings. She argues that

Chamblin Furniture’s real estate transferred to Aulino at Chamblin’s death and half the




3 Simon’s attorney argued in closing, “Exhibit X is the mutual fund, $143,777.46” and both of Simon’s briefs
identify the mutual fund account value as $143,777.46. There was no testimony as to why the entire
$442,733.12 is not included. It is also unclear why Simon chose the Jan. 31, 2016 date to determine value.
We note that the trial court used the February 29, 2016 date and the entire $444,734.67 when working its
way through the numbers. See Judgment Entry on Post Trial Motions, p. 4.
Adams App. No. 18CA1076                                                               41


value of it should have been included in the jury’s compensatory damage calculation.

There is nothing in the record to support this contention. For the reasons previously

discussed, Chamblin Furniture Co.’s assets are not relevant to Simon’s damage

calculation. Additionally, without the appraiser present to testify, the appraisal report is

inadmissible hearsay. See Marquez v. Jackson, 2018-Ohio-346, 105 N.E.3d 517, ¶ 25

(9th Dist.) (plaintiff was prevented from having fair trial by admission into evidence of

defendant’s expert witness report where expert did not testify at trial and thus report was

inadmissible hearsay); see also Ullmann v. Duffus, 10th Dist. Franklin No. 05AP-299,

2005-Ohio-6060, ¶ 23.

       {¶95} The trial court did not abuse its discretion when it excluded the real estate

appraisal of Chamblin Furniture Co.’s real estate assets and denied Simon’s motion for a

new trial under Civ.R. 59(A)(9).

                          4. Ground for New Trial under Civ.R. 59(A)(1)

       {¶96} Simon contends she is entitled to a new trial on punitive damages because

the jury verdict demonstrates confusion in either the jury instructions or the

interrogatories. Interrogatory No. 6 asks, “In addition to actual damages, should punitive

damages be awarded to Ms. Simon?” The jury circled “No.” Though the jury awarded no

punitive damages, it responded “yes” when asked if it would award attorney fees. She

contends that the instructions and interrogatories were clear that the jury could only find

Aulino liable for attorney fees if it found her liable for punitive damages.

       {¶97} The record shows that the trial court and counsel recognized the

inconsistency at the time the jury verdict was rendered and decided to send the jury back

into the jury room to confirm its response to Interrogatory No. 6 – that it did not want to
Adams App. No. 18CA1076                                                                   42


award punitive damages. If the jury confirmed that it did not want to award punitive

damages then the trial court stated that it would as a legal ruling clear up the

inconsistency:

       [T]here’s a potential inconsistency and I need you to - - I want to send back
       interrogatory number 6 with you to ensure that it is your determination and, if so,
       that’s fine. That will clear up any inconsistencies. Okay? So I’ll return you back to
       the jury room and let you ensure through discussion that it is correct and that will
       clear up any - - any if it’s not correct, you can advise us of that as well.

       {¶98} Neither counsel objected to this procedure. Simon’s attorney confirmed his

understanding of the process and acquiesced. However, after the jury did not return

within 30 minutes, counsel and the court became concerned the jury was redeliberating

punitive damages. The trial court called the jury back and gave them additional

instructions and again, neither counsel objected to this procedure:

       [T]here’s some concern that the directive that I requested was only to confirm
       whether that was, in fact, your decision on interrogatory number 6. There’s some
       concern that it was, that maybe you were led to believe that I wanted you to go
       back and reconsider that decision. I was just asking is that – was that, in fact, your
       decision, and if it was, that’s fine. If you – if it was not your decision, then we need
       to hear from - - in that respect. Does that make sense to you?

       {¶99} The jury returned and confirmed that they did not want to award punitive

damages. No objections were made by either counsel and the jury was excused. Based

on having confirmed with the jury that it did not award punitive damages, the trial court

disregarded the jury’s interrogatory response concerning the award of attorney fees and

enter a judgment in Simon’s favor for $330,693, plus costs and post-judgment interest.

      {¶100} Because Simon did not object to the inconsistencies or to the trial court’s

procedure for resolving the inconsistencies while the jury was impaneled, it is waived.

The Supreme Court of Ohio has recognized that an objection to inconsistent answers

to jury interrogatories is   waived   unless   the   party   raises    it   before   the jury is
Adams App. No. 18CA1076                                                                43


discharged. O'Connell v. Chesapeake & Ohio R. Co., 58 Ohio St. 3d 226, 229, 569 N.E.2d
889 (1991). This rule recognizes that a court can only exercise the full range of available

remedies while the jury is still impaneled. Shoemaker v. Crawford, 78 Ohio App. 3d 53,

61, 603 N.E.2d 1114 (10th Dist. 1991). This rule ‘promotes trial efficiency by

permitting reconciliation of inconsistencies without the need for a new presentation of the

evidence to a different jury and it prevents jury shopping by litigants who wait to voice

their objections to inconsistencies until after the original jury is discharged. O’Connell at

229; Lewis v. Nease, 4th Dist. Scioto No. 05CA3025, 2006-Ohio-4362, ¶ 35.

     {¶101} The trial court did not abuse its discretion when it denied Simon’s motion

for a new trial under Civ.R. 59(A)(9). Because we find that the trial court did not abuse its

discretion in denying Simon’s motion for a new trial under any of the grounds she raised

under Civ.R. 59(A), we overrule Simon’s first assignment of error.

       B. Simon’s Motion for Judgment Notwithstanding the Verdict under Civ.R. 50(B)

     {¶102} Simon contends she is entitled to a new trial on damages because

“Reasonable minds can come to but one conclusion on damages – Ms. Simon is entitled

to $778,653.00.” We reject this argument for the reasons set forth in our analysis of her

first assignment of error.

     {¶103} Simon also contends she is entitled to a new trial on damages because

Aulino acted with ill will, a spirit of revenge, and malice when she contacted Simon’s

violent ex-boyfriend in Georgia after Simon filed her complaint. Simon contends that

Aulino offered no evidence to dispute that she reached out in this manner to secure a

dismissal of her case. However, Aulino’s contact with Simon’s ex-boyfriend, however

indicative of her character, occurred after the lawsuit was filed. Under Ohio law, the
Adams App. No. 18CA1076                                                                 44


general rule is that punitive damages may only be recovered in actions involving

intentional torts and arise from the causes of action set forth in the complaint. Digital &

Analog Design Corp. v. N. Supply Co., 44 Ohio St. 3d 36, 47, 540 N.E.2d 1358 (1989)

(court found that tortious activity for which a punitive damages award may be sustained

occurred in only three of the four counts and that the tortious activity arose from a single

animus, thus the defendant could only be punished by only a single punitive damages

award); Dodson v. Maines, 6th Dist. Sandusky No. S-11-012, 2012-Ohio-2548, ¶ 37.

     {¶104} We overrule Simon’s second assignment of error.

                                     V. CONCLUSION

     {¶105} The trial court did not err when it denied Aulino’s motion for a directed

verdict and for a judgment notwithstanding the verdict. Construing the evidence most

strongly in favor of Simon, we find sufficient evidence to support the jury’s verdict in favor

of Simon. The trial court did not abuse its discretion when it denied Simon’s motion for a

new trial and for a judgment notwithstanding the verdict as to damages. The jury’s award

of damages is not against the manifest weight of the evidence, nor too small or

inadequate. We affirm the judgment of the trial court.

                                                                  JUDGMENT AFFIRMED.
Adams App. No. 18CA1076                                                           45


                                   JUDGMENT ENTRY


         It is ordered that the JUDGMENT IS AFFIRMED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Adams
County Court of Common Pleas to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Smith, P.J. & Wilkin, J.: Concur in Judgment and Opinion.


                                   For the Court




                                   BY: ________________________________
                                       Michael D. Hess, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with
the clerk.